Citation Nr: 1130249	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-30 439	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R) prior to October 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to October 1957.

This appeal to the Board of Veterans Appeals (Board) originally arose from an April 2003 rating action that denied a T/R.

In March 2007, the Veteran and his wife at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decisions of September 2007 and May 2010, the Board remanded the T/R issue to the RO for further development of the evidence and for due process development.

By rating action of March 2011, the RO granted a T/R from October 2005; the matter of entitlement to a T/R prior to October 2005 remains for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

On February 2006 VA examination, the physician related the veteran's urinary incontinence and erectile dysfunction to his service-connected lumbar degenerative disc disease (DDD).  On August 2008 VA outpatient examination, the physician attributed the veteran's urinary incontinence to his lumbar DDD.  On September 2009 VA psychiatric examination, the physician attributed the veteran's memory loss to the multiple drugs that he took for his service-connected disabilities.

Inasmuch as entitlement to a T/R is based on consideration of all of a veteran's service-connected disabilities, claims for service connection for additional disabilities are inextricably-intertwined with a pending T/R claim, and must be adjudicated by the RO prior to an appellate decision on a T/R issue on appeal.  Thus, by decision of May 2010, the Board remanded the T/R issue on appeal to the RO to adjudicate the claims for service connection for memory loss (an amnestic disorder), claimed as secondary to medications prescribed for treatment of service-connected disabilities, and a neurogenic bladder and erectile dysfunction, both claimed as secondary to service-connected lumbar DDD.  

However, appellate review discloses that the RO failed to adjudicate the claims for service connection for the additional disabilities, and the Board finds that this case must thus be returned to the RO to consider these inextricably-intertwined issues prior to an appellate decision on the remaining issue on appeal of entitlement to a T/R prior to October 2005.

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining T/R claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should adjudicate the veteran's new claims for service connection for memory loss (an amnestic disorder), claimed as secondary to medications prescribed for treatment of service-connected disabilities, and a neurogenic bladder and erectile dysfunction, both claimed as secondary to service-connected lumbar DDD.

2.  Thereafter, the RO should readjudicate the remaining claim for a T/R prior to October 2005 based on consideration of all of the veteran's service-connected disabilities, and in light of all pertinent evidence and legal authority.   

3.  If the remaining T/R claim on appeal is denied, the RO must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

